        Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 1 of 19



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


   UNITED STATES OF AMERICA

       v.
                                                        Criminal Case No. ELH-98-259
   ALFRED CHEESE, III
       Defendant.

                                 MEMORANDUM OPINION

       This Memorandum Opinion resolves the “Motion For Imposition Of A Reduced Sentence

Pursuant to Section 404 of The First Step Act” (ECF 903, the “Motion”), filed by counsel on behalf

of defendant Alfred Cheese, III. See First Step Act of 2018 (“2018 FSA” or the “Act”), Pub. L.

No. 115-391, 132 Stat. 5194, 5222 (2018). The Motion is supported by several exhibits.

       The case originated in 1998, when the government lodged charges against a host of

defendants involved in drug trafficking in Baltimore. Several defendants proceeded to a jury trial

in 1999 at which Judge Benson E. Legg presided. As to Cheese, the jury convicted him of one

count of conspiracy to distribute heroin, cocaine, and cocaine base (“crack”), in violation of 21

U.S.C. § 846, and two counts of possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1). On March 14, 2000, Judge Legg sentenced Cheese to concurrent terms of life

imprisonment as to each count. The convictions and sentences were affirmed by the Fourth Circuit

in a consolidated appeal pertaining to several codefendants. See United States v. Johnson, 26 F.

App’x 111 (4th Cir. 2001) (per curiam), cert. denied, 535 U.S. 949 (2002).
           Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 2 of 19



       In the Motion, Cheese seeks a sentence of time served, which he claims is equivalent, with

good-time credit, to a sentence of 25 years. ECF 903 at 2, 6. The government opposes the Motion

(ECF 905), and Cheese has replied. ECF 906.1

       Due to Judge Legg’s retirement, the case was reassigned to me. No hearing is necessary

to resolve the Motion.2 For the reasons that follow, I shall grant the Motion, in part. In particular,

I shall reduce the total sentence to 28 years of imprisonment.

                            I.      Factual and Procedural Background

       In 1998, prosecutors charged ten defendants in a multi-count indictment alleging a

conspiracy to distribute crack cocaine, cocaine, and heroin. ECF 1. Then, on August 18, 1999,

Cheese and fifteen others were charged in an 18-count Second Superseding Indictment. ECF 306.

Four counts related to Cheese: conspiracy to distribute 50 grams or more of a mixture or substance

containing a detectable amount of cocaine base, in violation of 21 U.S.C. § 846 (Count Three),

and three counts of possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)

(Counts Seven, Eight, and Eleven).

       The drug trafficking organization (“DTO”), of which Cheese was a part, was known as the

“Nickel Boys.” It operated in Baltimore City. The DTO was very violent, particularly with respect

to rival drug dealers and potential witnesses. As the Fourth Circuit observed on appeal: “The

volume and profit of the organization was matched by its ruthlessness . . . .” Johnson, 26 Fed.

App’x at 115. Indeed, codefendants Antonio Howell, Dwuan Dent, and Oloyede Johnson were

charged in Count One with Conspiracy to Commit Murder in Aid of Racketeering, in violation of


       1
       The defendant does not seek a reduction of the 10-year term of supervised release. See
ECF 903 at 2.
       2
         Because a hearing is not necessary, I need not decide whether the Court is entitled to hold
a plenary resentencing.

                                                  2
           Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 3 of 19



18 U.S.C. § 1959(a)(5), and in Count Two with Murder in Aid of Racketeering, under 18 U.S.C.

§ 1959(a)(1). See ECF 910, ¶¶ 4, 5, 6. Notably, however, Cheese was not charged with those

offenses.

       Prior to trial, six defendants pled guilty to the conspiracy charged in Count Three. Charges

were dismissed against four defendants. ECF 903 at 3. Cheese was one of six defendants who

elected to proceed to trial. As to Cheese and three others, the government filed sentencing

enhancement notices under 21 U.S.C. § 851 (the “§ 851 Notice”). The § 851 Notice as to Cheese

stated that he had at least two prior convictions for felony drug offenses. See ECF 910 (Presentence

Report or “PSR”), ¶ 137.3 As a result, although the statutory maximum sentence for Count Three

was twenty years, on conviction the statute permitted a maximum sentence of thirty years – a ten-

year enhancement – based on the § 851 Notice. See Johnson, 26 Fed. App’x at 116.

       Trial began on September 13, 1999. See Docket. Some members of the conspiracy testified

for the government at the trial. During the trial, prosecutors introduced evidence establishing that

between 1989 and 1998, Howell, the lead defendant, and others, operated a conspiracy to sell

heroin, cocaine, and crack in Baltimore. ECF 910, ¶¶ 19-25. Cheese was a lieutenant in the DTO.

Id. ¶ 39. But, he claims that he did not join the conspiracy until 1997, about 18 months before it

ended. See ECF 903 at 3; ECF 910, ¶¶ 36, 39.

       Howell bought cocaine in New York and, with the help of codefendant Clarence Hicks,4

he transported the drugs to Baltimore. ECF 910, ¶ 42. Cheese assisted Hicks with cooking the




       3
          Judge Legg’s Chambers file contained a copy of Cheese’s Presentence Report. Given the
age of the case, I could not determine if it had previously been docketed. Therefore, I submitted
it for docketing, under seal, as ECF 910.
       4
            Hicks sustained a nonfatal gunshot wound during the conspiracy. ECF 910, ¶ 37.

                                                 3
        Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 4 of 19



powder cocaine into crack and packaging it for sale. Id. ¶ 43. Additionally, Cheese co-managed

one of the primary locations where drugs were sold, in the 1200 block of Urban Way. Id. ¶ 39.

       The drug shop operated 24 hours a day, in two shifts. Id. ¶ 39. After the murder of Cheese’s

brother, who was known as “Smiley,” Cheese ran both shifts with the help of codefendant Owen

Robinson. Id. ¶ 48.

       The jury returned its verdict on November 23, 1999. ECF 356. Cheese was found guilty

of drug conspiracy (Count Three) and two counts of unlawful possession of a firearm (Counts

Seven and Eight). He was found not guilty of Count Eleven (felon in possession). ECF 910, ¶ 2.

       Notably, the jury was not asked to make any findings as to drug quantity. See ECF 356.

This is because the trial predated the Supreme Court’s decision in Apprendi v. New Jersey, 530

U.S. 466 (2000), in which the Supreme Court ruled: “Other than the fact of a prior conviction,

any fact that increases the penalty for a crime beyond the prescribed statutory maximum must be

submitted to a jury, and proved beyond a reasonable doubt.” Id. at 490; see also Alleyne v. United

States, 570 U.S. 99, 115-16 (2013) (holding that facts that increase the mandatory minimum of the

offense must be submitted to a jury and found beyond a reasonable doubt).

       Following Apprendi, “in order to authorize the imposition of a sentence exceeding the

maximum allowable without a jury finding of a specific threshold drug quantity, the specific

threshold quantity must be treated as an element of an aggravated drug trafficking offense, i.e.,

charged in the indictment and proved to the jury beyond a reasonable doubt.” United States v.

Promise, 255 F.3d 150, 156-57 (4th Cir. 2001) (en banc) (footnote omitted). But, at the relevant

time, the determination of narcotics quantity was a matter for the sentencing judge. See, e.g.,

United States v. Williams, 152 F.3d 294, 300-01 (4th Cir. 1998). Moreover, a sentencing judge

was entitled to adopt a recommendation in a PSR as to a finding of drug quantity, “‘without . . .



                                                4
           Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 5 of 19



specific inquiry or explanation,’” in the absence of an objection to the PSR’s recommendation. Id.

at 301 (citation omitted)

       Sentencing was held on March 14, 2000. See Docket. At sentencing, Judge Legg adopted

the factual findings and advisory sentencing guideline calculations (“Guidelines” or “U.S.S.G.”)

in the Presentence Report. See ECF 903-1 (Transcript) at 2, Tr. 5. The Court found that more

than 1.5 kilograms of crack cocaine were reasonably foreseeable to Cheese.

       Ordinarily, the base offense level would have been 38 under § 2D1.1(c)(1), based on 1.5

kilograms of cocaine base. ECF 910, ¶ 72. However, the PSR determined that Petitioner’s base

offense level was 43 under U.S.S.G. § 2A1.1(a), the Guideline for murder, pursuant to §

2D1.1(d)(1), because of the murder of James Brown, committed by codefendant Johnson. See

ECF 903-1 at 2-3, Tr. 5, 7-11; ECF 903-2 (Statement of Reasons); ECF 910, ¶ 73.5 Section

2D1.1(d)(1) provides: “If a victim was killed under circumstances that would constitute murder

under 18 U.S.C. § 1111 had such killing taken place within the territorial and maritime jurisdiction

of the United States, apply § 2A1.1(a) (First Degree Murder).”

       A three-level upward adjustment was applied under § 3B1.1(b) for Petitioner’s role as a

manager or supervisor in a drug organization with at least five participants. ECF 910, ¶ 75. An

additional two-level upward adjustment was applied under § 3C1.1 for obstruction of justice,

because the government claimed that Cheese attempted to have potential witnesses killed prior to

and while being detained. ECF 910, ¶ 76. As a result, Petitioner’s final offense level equated to

48. However, 43 is the highest possible offense level under the Guidelines. Therefore, the final




       5
       Johnson was also charged in Count 18 with the fatal shooting of 21-year-old Troy Nelson.
ECF 910, ¶ 37. But, he was acquitted of that charge. Id. ¶ 38.

                                                 5
            Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 6 of 19



offense level was reduced to 43. ECF 910, ¶ 78; see also U.S.S.G. Chapter 5, Part A, App. Note

2 (“An offense level of more than 43 is to be treated as an offense level of 43.”).

        Cheese had a criminal history category of VI because he had 15 criminal history points:

11 points for four drug offenses committed when he was between the ages of 18 and 27;6 2 points

for an “escape” conviction (based on his failure to return to a halfway house); and 2 points for

committing the underlying federal offenses less than two years after being released from custody.

See ECF 910, ¶¶ 121, 122.

        Judge Legg agreed that “the intermediate computations found in ¶¶ 72 through 80 of the

PSR calculating the offense level, and in the criminal history computation section . . . [were]

irrelevant because they do not contribute to the ultimate sentence.” ECF 903-1 at 2, Tr. 5. As he

explained, “[b]ecause of the notice of enhanced sentence that the government filed pretrial, and

because of Mr. Cheese’s [prior] convictions, the sentence that must be imposed is a life sentence.”

Id. at 1, 2, Tr. 4-5.

        For Count Three, based on the § 851 Notice and the Court’s drug quantity finding, the

statutory penalty increased to a mandatory life sentence, rather than zero to 30 years. See ECF

903 at 4 (citing 21 U.S.C. § 841(b)(1)(A) (1997)); see also ECF 910, § 137. And, the Guidelines

called for a sentence of life imprisonment. ECF 910, ¶ 139. As to Counts Seven and Eight, Cheese

qualified as an armed career criminal under 18 U.S.C. § 924(e). ECF 910, ¶ 138. Therefore, he

faced a mandatory minimum sentence of 15 years and a maximum sentence of life imprisonment,

under 18 U.S.C. § 924(e)(1). Id.




        6
          In fact, Cheese had five prior drug-trafficking convictions. ECF 910, ¶¶ 83, 90, 103, 106,
110. But, the offense in ¶ 90 did not score points. He also had a conviction for drug possession.
Id. ¶ 98. It did not score points. Id.

                                                 6
        Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 7 of 19



       The PSR described a “bloody feud” between the Nickel Boys and a rival drug organization.

Id. ¶ 49. The mother of James Brown, a murder victim, spoke at Cheese’s sentencing. She

recounted the pain of her loss. See ECF 903-1 at 2, Tr. 7-10. But, the government advised the

Court that Cheese “was not the individual that the testimony established was the actual shooter”

of Mr. Brown. ECF 903-1 at 3, Tr. 10. Nevertheless, the government told Judge Legg that Cheese

was “no less culpable” because he “produced the money that was paid to Mr. Johnson in

recompense for the murder . . . .” Id.

       Given the mandatory nature of Cheese’s sentence, defense counsel “opted not to challenge

the Guidelines in this particular matter because [he] concluded based on 21 [U.S.C. §] 841 that it

would be fruitless. . . .” See ECF 903-1 at 2, Tr. 6. Noting that “it’s the worst kept secret in the

courtroom that Mr. Cheese is going to get a life sentence,” defense counsel did not offer any

mitigation evidence in support of a lesser sentence. ECF 903-1 at 3, Tr. 11.

       Judge Legg sentenced Mr. Cheese to concurrent life sentences as to Counts Three, Seven,

and Eight. ECF 420 (Judgment). In the Statement of Reasons, the Court wrote as the reason for

the sentence: “MANDATORY LIFE.” See ECF 903-2 (Statement of Reasons).

       On direct appeal, the defendants argued, inter alia, that their sentences were invalid under

Apprendi, because the amount of narcotics attributable to them had not been alleged in the

indictment and determined beyond a reasonable doubt by the jury. Because no defendant had

raised this argument in the district court (given that Apprendi had not been decided at that time),

the Fourth Circuit applied a plain error standard of review. It said:

              Because Appellants did not raise these challenges to their convictions and
       sentences before the district court, they may only do so on appeal if they can
       demonstrate plain error. Consequently, in order to prevail on appeal Appellants
       must demonstrate that: 1) their indictment does not include the specific threshold
       drug quantities necessary for conviction under the aggravated drug trafficking
       offenses in § 841(b)(1)(A), (B); 2) their resulting sentences are in excess of the

                                                 7
            Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 8 of 19



        statutory maximum otherwise available under § 841(b)(1)(C); 3) sentencing in this
        manner affected their substantial rights; and 4) this court should notice that error.

Johnson, supra, 26 F. App’x at 115-16 (internal citations and footnote omitted). As “a threshold

matter,” the Court observed that the “indictment [did] not identify the drug quantities involved,”

thereby satisfying the first condition of its plain error analysis. Id. at 116.

        As to Cheese, the Fourth Circuit noted that he received a sentence for Count Three “in

excess of the maximum applicable . . . under § 841(b)(1)(C) . . . .” Id. The Court characterized

the sentence as “erroneous,” id. at 117, but it determined that Cheese’s “substantial rights” were

not affected because a mandatory life sentence was required under the Guidelines and because

Cheese received life sentences for the firearms offenses. Id. Therefore, the Fourth Circuit affirmed

Cheese’s conviction and sentence. Cheese did not seek review of the Fourth Circuit’s decision in

the Supreme Court.

        Judge Legg subsequently denied Cheese’s motion for post-conviction relief under 28

U.S.C. § 2255. See ECF 553; ECF 554. Cheese’s appeal from that decision was dismissed. See

United States v. Cheese, 177 Fed. App’x 316 (4th Cir. 2006). Thereafter, Cheese filed a motion

for reduction of sentence, pursuant to 18 U.S.C. § 3582(c)(2). ECF 615.7 Judge Legg denied that

motion, see ECF 660; ECF 671; ECF 699, and his ruling was affirmed on appeal. See ECF 747;

United States v. Cheese, 384 Fed. App’x 245 (4th Cir. 2010) (per curiam).

        Cheese filed several other motions. They include a “Motion for Sentence Reduction

Pursuant to 18 U.S.C. § 3582(c)” (ECF 777); a “Motion for the Clarification Regarding the Courts

Order/Reasoning for Denying Petitioners [sic] Motion to Suppress Evidence seized at 1215

Sugarwood Circle and the Courts [sic] finding Existence of Probable cause to believe the Vehicle



        7
            Electronic access begins with ECF 615 on March 10, 2008.

                                                   8
         Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 9 of 19



linked to Petitioners was Forfeitable Contraband” (ECF 779); another “Motion for Clarification”

(ECF 794); and a “Status Motion” (ECF 800). By then, the case was transferred to me. I denied

those motions in a Memorandum and Order of April 10, 2013. ECF 816; ECF 817.

                      II.    The Fair Sentencing Act and The First Step Act

                                                 A.

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020); United States

v. Martin, 916 F.3d 389, 395 (4th Cir. 2019). But, a district court may modify a previously

imposed sentence when modification is “expressly permitted by statute. . . .”            18 U.S.C.

§ 3582(c)(1)(B). See Jackson, 952 F.3d at 495. Section 3582(c)(1)(B) provides: “The court may

not modify a term of imprisonment once it has been imposed except that – (1) in any case – ... (B)

the court may modify an imposed term of imprisonment to the extent otherwise expressly

permitted by statute....”

       Of relevance here, modification is permitted for a defendant who was “sentenced to a term

of imprisonment based on a sentencing range that has subsequently been lowered by the

Sentencing Commission. . . .” 18 U.S.C. § 3582(c)(2); see United States v. Smalls, 720 F.3d 193,

195-96 (4th Cir. 2013). And, the 2018 FSA expressly authorizes the modification of a previously

imposed sentence for a defendant affected by earlier statutory changes to the penalty ranges for

cocaine base (i.e., “crack” cocaine) offenses. See Jackson, 952 F.3d at 495. Indeed, it is clear that

Section 404 of the 2018 FSA “makes retroactive certain provisions” of the Fair Sentencing Act of

2010 (“2010 FSA”), Pub. L. No. 111-220, 124 Stat. 2372 (2010). See Jackson, 952 F.3d at 495;

see also United States v. Woodson, ___ F.3d ___, 2020 WL 3443925, at *1 (4th Cir. June 24,

2020); United States v. Chambers, 956 F.3d 667, 669-70 (4th Cir. 2020); United States v. Gravatt,



                                                 9
          Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 10 of 19



953 F.3d 258, 260 (4th Cir. 2020); United States v. Wirsing, 943 F.3d 175, 177-180 (4th Cir. 2019).

          The 2010 FSA took effect on August 3, 2010. It was enacted “in response to extensive

criticism about the disparity in sentences between crack cocaine offenses and powder cocaine

offenses.” United States v. Black, 737 F.3d 280, 282 (4th Cir. 2013); see Gravatt, 953 F.3d at 260.

The 2010 FSA “reduced the statutory penalties for cocaine base offenses” in order to “alleviate the

severe sentencing disparity between crack and powder cocaine.” United States v. Peters, 843 F.3d

572, 575 (4th Cir. 2016); see Dorsey v. United States, 567 U.S. 260, 264 (2012); Black, 737 F.3d

at 282.

          Of relevance here, the 2010 FSA increased the drug quantities that trigger mandatory

minimum sentences for crack cocaine. Dorsey, 567 U.S. at 269; Woodson, 2020 WL 3443925, at

*1; Gravatt, 953 F.3d at 260. Specifically, the crack-to-powder cocaine disparity was reduced

from 100-to-1 to 18-to-1. Dorsey, 567 U.S. at 269; Gravatt, 953 F.3d at 260; Black, 737 F.3d at

282.

          Under Section 2 of the 2010 FSA, the sentencing range for possession with intent to

distribute less than 28 grams of cocaine base is zero to 20 years imprisonment; the sentencing

range for possession with the intent to distribute more than 28 grams but less than 280 grams of

cocaine base is five to 40 years of imprisonment; and the sentencing range for possession with the

intent to distribute more than 280 grams of cocaine base is ten years to life imprisonment. Section

3 of the Fair Sentencing Act, which is not at issue here, eliminated the mandatory minimum

sentence for simple possession. Therefore, under the 2010 FSA, Congress increased the threshold

quantities needed to trigger mandatory sentencing ranges associated with crack cocaine offenses.

See Dorsey, 567 U.S. at 269.




                                                10
        Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 11 of 19



       Thereafter, the Sentencing Commission amended the Guidelines to conform to the statute.

Gravatt, 953 F.3d at 260. However, the 2010 FSA did “not apply its changes retroactively,” so as

to “alter statutory minimum terms of imprisonment” that were previously in effect. Id. But, with

the enactment in 2018 of the First Step Act, Congress rectified the inequity. Id.

       Section 404(b) of the 2018 FSA “renders these reforms retroactive by authorizing a district

court ‘that imposed a sentence for a covered offense’ to ‘impose a reduced sentence as if sections

2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time the covered offense was

committed.’” Woodson, 2020 WL 3443925, at *1. In other words, under Section 404 of the Act,

the provisions of the 2010 FSA apply retroactively to defendants who were sentenced prior to

August 3, 2010, i.e., the effective date of the 2010 FSA. United States v. Charles, 932 F.3d 153,

162 (4th Cir. 2019).

       Section 404 of the 2018 FSA provides:

       SEC. 404. Application of Fair Sentencing Act.

       (a) Definition of covered offense.—In this section, the term “covered offense”
           means a violation of a Federal criminal statute, the statutory penalties for which
           were modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law
           111–220; 124 Stat. 2372), that was committed before August 3, 2010.

       (b) Defendants previously sentenced.—A court that imposed a sentence for a
           covered offense may, on motion of the defendant, the Director of the Bureau of
           Prisons, the attorney for the Government, or the court, impose a reduced
           sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law
           111–220; 124 Stat. 2372) were in effect at the time the covered offense was
           committed.

       (c) Limitations.—No court shall entertain a motion made under this section to
           reduce a sentence if the sentence was previously imposed or previously reduced
           in accordance with the amendments made by sections 2 and 3 of the Fair
           Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372) or if a previous
           motion made under this section to reduce the sentence was, after the date of
           enactment of this Act, denied after a complete review of the motion on the
           merits. Nothing in this section shall be construed to require a court to reduce
           any sentence pursuant to this section.

                                                11
        Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 12 of 19




       The procedural framework that applies to motions under Section 404 is found in 18 U.S.C.

§ 3582(c)(1)(B). See Wirsing, 943 F.3d at 183 (concluding that § 3582(c)(1)(B) is “the appropriate

vehicle” for a 2018 FSA motion). Thus, eligible defendants may seek to reduce their sentences,

pursuant to 18 U.S.C. § 3582(c)(1)(B).

       Of relevance here, the 2018 FSA permits, but does not compel, a district judge to reduce a

defendant’s sentence, as if the 2010 FSA were in effect when the defendant committed the offense.

Section 404(c) of the Act expressly provides that any relief is discretionary. (“Nothing in this

section shall be construed to require a court to reduce any sentence pursuant to this section.”); see

Gravatt, 953 F.3d at 261; United States v. Venable, 943 F.3d 187, 194, n.10 (4th Cir. 2019); cf.

United States v. Sellers, 776 F. App’x 143 (4th Cir. 2019) (per curiam); see also Chavez-Meza v.

United States, ___ U.S. ___, 138 S. Ct. 1959, 1966 (2018) (stating that at a resentencing based on

a change in the Guidelines range, the judge need not impose a sentence proportional to the sentence

imposed under the earlier Guidelines range); Jackson, 952 F.3d at 502 (noting that the district court

“was not obligated” to reduce the sentence, nor must a reduction based on revised guidelines

correspond in proportion to an earlier guidelines sentence).

                                                  B.

       Section 404 of the 2018 FSA makes the provisions of the 2010 FSA available to a defendant

who was sentenced before August 3, 2010. Therefore, the threshold crack-cocaine quantities of

the 2010 FSA apply to Cheese, because he was sentenced in 2000, under the pre-amendment

statutory framework.

       Cheese was charged with conspiracy to distribute and possess with intent to distribute

narcotics, in violation of 21 U.S.C. § 846. At that time, 21 U.S.C. § 841(b)(1)(A) provided, in

part: “[I]n the case of a violation of subsection (a) of this section involving –

                                                  12
        Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 13 of 19



       (i)   1 kilogram or more of a mixture or substance containing a detectable
       amount of heroin;

       (ii)  5 kilograms or more of a mixture or substance containing a detectable
       amount of [cocaine]; [or]


       (iii)  50 grams or more of a mixture or substance described in clause (ii) which
       contains cocaine base;

       ... such person shall be sentenced to a term of imprisonment which may not be less
       than 10 years or more than life ….

       With the passage of the 2010 FSA, the quantity of cocaine base necessary to trigger §

841(b)(1)(A)(iii) was increased from 50 grams to 280 grams. Dorsey, 567 U.S. at 264. Section

404(a) defines a “covered offense” as “a violation of a Federal criminal statute, the statutory

penalties for which were modified by Section 2 or 3” of the 2010 FSA.

       The government posits that Cheese was not convicted of a “covered offense” because the

quantity of cocaine base that Judge Legg attributed to him – 1.5 kilograms – would have resulted

in the same statutory penalty both before and after passage of the 2018 FSA. ECF 905 at 6 (citing

ECF 910, ¶ 72). Nevertheless, the government acknowledges that its position is at odds with the

Fourth Circuit’s recent decision in United States v. Wirsing, 943 F.3d 175 (4th Cir. 2019).

       In Wirsing, the Fourth Circuit rejected the government’s contention that courts should look

to drug quantity when making an eligibility determination. Wirsing, 943 F.3d at 185. The

defendant in Wirsing was eligible for relief because he committed a violation of 21 U.S.C.

§ 841(b)(1) before August 3, 2010, and the statutory penalties for the offense were modified by

Section 2 of the 2010 FSA. Id. at 186. The Fourth Circuit expressly ruled in Wirsing, id. at 186:

“All defendants who are serving sentences for violations of 21 U.S.C. § 841(b)(1)(A)(iii) and

(B)(iii), and were not excluded pursuant to the expressed limitations in Section 404(c) of the First

Step Act, are eligible to move for relief under that Act.”

                                                 13
        Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 14 of 19



        Cheese’s drug conspiracy conviction clearly is a “covered offense” under Section 404 of

the 2018 FSA. Thus, he is eligible for relief. See Woodson, 2020 WL 3443925, at *1, 4

(concluding that when 2010 FSA changed the quantities of crack cocaine to which § 841(b)(1)(C)

applies, it modified the statutory penalties of that subsection, and the change constitutes a “covered

offense”); Gravatt, 953 F.3d at 262 (discussing the “threshold requirement of a ‘covered

offense’”); Peters, 843 F.3d at 575 (stating that the 2010 FSA “reduced the statutory penalties for

cocaine base offenses”); see, e.g., United States v. Jacobs, CCB-01-050, ECF 252 (D. Md. Aug.

30, 2019) (“[E]ligibility for relief under the First Step Act is to be determined by the statutory

offense of conviction, rather than relevant conduct or determination of what the government

‘would have charged.’”); United States v. Bass, RDB-08-0496, ECF 132 (D. Md. Oct. 2, 2019).

        The jury did not determine the quantity of drugs attributable to Cheese. Therefore, the

statutory range with respect to Count Three is 0 to 30 years, notwithstanding the § 851 Notice. See

21 U.S.C. § 841(b)(1)(C). And, because Count Three qualifies as a covered offense, the Court

also has the authority to reduce the defendant’s sentences for Counts Seven and Eight. See Graavtt,

953 F.3d 258 (concluding that so long as there is one covered offense, the court may resentence);

United States v. Ventura, 864 F.3d 301, 309 (4th Cir. 2017); see also United States v. Pratt, 915

F.3d 266, 275 (4th Cir. 2019); United States v. Alston, 722 F.3d 603, 606-07 (4th Cir. 2013); United

States v. Harmer, CCB-03-0216, ECF 113 (D. Md. Oct. 9, 2019).8

        In an effort to salvage its opposition, the government states, ECF 905 at 7: “While this

Court may be constrained by the Wirsing decision from finding Petitioner ineligible, the Court can

deny relief as a matter of discretion.” I turn to that issue.


        8
        Counts Three, Seven, and Eight were grouped under U.S.S.G. § 3B1.2. Count Three was
the most serious of the convictions. As the defense puts it, the sentences for Counts Seven and
Eight were “driven” by the penalty for Count Three. ECF 903 at 13.

                                                  14
        Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 15 of 19



                                        III.   Section 3553(a)

       In exercising my discretion, I must consider the factors under § 3553(a) of 18 U.S.C.

       The defendant was born in December 1964, and is now 55 years old. He was arrested on

April 9, 1998, and has been held continuously since that date.

       The defendant presented at sentencing with multiple prior convictions. But, of import here,

there was no violence associated with the prior offenses. They consisted largely of low-level drug

distribution offenses. See ECF 910, ¶¶ 90-118. And, two of the prior convictions occurred when

the defendant was an older teenager. See id. ¶¶ 90, 98. Moreover, the longest sentences the

defendant had ever received were meted out in 1992: four years for a violation of probation for

heroin distribution, id. ¶ 104, and a concurrent four-year sentence for possession of marijuana with

intent to distribute. Id. ¶ 110. And, given that there is parole in Maryland, the defendant served a

little more than three years of the four-year sentences. See id.

       The Court cannot ignore the violence associated with the DTO, of which the defendant was

a part. Although the government conceded at defendant’s sentencing that he did not shoot Mr.

Brown, the government maintained that defendant was involved in the shooting and was equally

culpable. See ECF 903-1 at 2.

       The defense has traced the sentences of the codefendants – those who pleaded guilty and

those who went to trial. The defense emphasizes the government’s punitive use of the § 851 Notice

as to those defendants who went to trial, noting that it was withdrawn for defendants who pleaded

guilty. ECF 906 at 6. And, it points out that the defendants who pleaded guilty ultimately received

sentences ranging from 19 months to 168 months of incarceration. Id.




                                                 15
        Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 16 of 19



       As defendant puts it, in exchange for exercising his constitutional right to a jury trial, id. at

5, he received an unduly harsh sentence. Id. He posits that there is “a gross disparity” in sentences,

id., and asserts that his “life sentence represents an excessive trial penalty.” Id.at 6.

       Significantly, out of all the defendants, only Cheese, Johnson, and Kendall Schuyler remain

incarcerated. ECF 903 at 18-19. And, Schuyler is due to be released within a few months. Id. at

19.9

       The government contends in its opposition to the Motion that several murders and

attempted murders occurred during the course of the drug conspiracy here, “as a result of an

ongoing turf war with rival gangs.” ECF 905 at 2 n.2; see ECF 910, ¶¶ 27-30, 32-33, 35-37, 46-

47, 51. And, the government asserts that Cheese “personally ordered the killing of suspected

informants both prior to and during his incarceration.” ECF 905 at 2 n.2; see also ECF 910, ¶ 61.

       However, the defense vigorously disputes the allegations as unproven. ECF 906 at 6.

Cheese points out that the allegations were not determined by a jury and “went untested at

sentencing due to the mandatory life sentence called for by the § 851 enhancement.” Id. Moreover,

Hicks, one of the persons the defendant supposedly intended to kill, has submitted a Declaration

(ECF 903-3), asserting that he is “certain” that the defendant never sought to harm him. Id.

       In addition, on the basis of the disposition of other comparable cases in this District, the

defense contends that the sentence here was unduly harsh. It points out that the government does


       9
          The sentences of several defendants were reduced for various reasons, such as
amendments to the Guidelines. The lead defendant, Howell, initially received a sentence of 276
months (ECF 401), but it was reduced to 168 months, ECF 482, and then to 140 months, under
Amendment 706. See ECF 744. Johnson was convicted of murder and was sentenced to life plus
35 years. Schuyler was convicted of Counts 3 and 16. He initially received a sentence of life plus
60 months. ECF 431; ECF 518. But, the Supreme Court vacated the sentence. ECF 575. He later
received a total sentence of 25 years. ECF 597. Cheese was unsuccessful in his earlier and
repeated efforts to reduce his sentence under § 3582(c), because of the murder cross reference.
See ECF 660; ECF 671; ECF 699; ECF 816; ECF 817.

                                                  16
        Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 17 of 19



not dispute that other defendants in other cases, convicted of “equally serious conduct,” and

without the defendant’s “track record of success,” have received sentences of around 25 years.

ECF 906 at 5.

       The Court has reviewed sentences imposed in other drug cases in this District, as cited by

defendant. See ECF 903 at 20-22.10 For example, in United States v. Floyd, CCB-16-597, Floyd

was one of several defendants convicted after a 25-day trial. See id., ECF 477; ECF 491. In

particular, he was convicted of a racketeering conspiracy that included murders and drug

conspiracy. Floyd was not the shooter. His offense level and criminal history category called for

a life sentence. However, Judge Blake imposed a total sentence of 360 months’ imprisonment.

Id., ECF 691.

       The government concedes that the defendant’s conduct in the Bureau of Prisons (“BOP”)

“has been excellent.” ECF 905 at 8 n.7. In the approximately 22 years of Cheese’s incarceration,

he has incurred only one minor infraction. ECF 903-5. That is quite commendable. Moreover,

Cheese has continuously endeavored to improve himself. He has completed numerous educational

and vocational programs, including a data entry apprenticeship; a course in Microsoft Office;

parenting courses; courses on conflict resolution, anger management, Spanish, Algebra, CPR

training, and others. ECF 903-6 at 1-2; ECF 903-7 at 2-3. He has also completed a drug education

program. ECF 903-7 at 3. And, he has obtained a certification as a personal trainer. ECF 903-8.




       10
          Defendant did not reference the case of United States v. Whisonant, et al., ELH-17-191.
There, three of the defendants pleaded guilty to conspiracy to distribute heroin and to discharging
a firearm resulting in death, during and in relation to a drug trafficking crime, or to possession of
a firearm in furtherance of a drug trafficking crime. One defendant received a total sentence of
360 months imprisonment, another received a sentence of 420 months, and still another received
a sentence of 480 months of incarceration. See id.

                                                 17
        Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 18 of 19



       Moreover, the defendant has received positive performance evaluations from BOP

supervisors for his work through UNICOR. ECF 903-7 at 3-5, 8-9. For example, in 2015, one

supervisor praised the defendant’s “outstanding work ethic.” ECF 903-9.

       It is also noteworthy that the Court has received many letters from defendant’s fellow

inmates, lauding his positive role at FCI Hazelton. See ECF 903-10 to ECF 903-19. The defendant

has also strived to maintain ties with his two daughters. See ECF 903-20, ECF 903-21.

       In addition, the Court is mindful of the fact that the defendant has experienced several

serious health challenges. See ECF 903 at 27. And, given that the defendant is now 55 years old,

he poses a reduced risk of recidivism. See ECF 903 at 26.

       Perhaps most significant, the defendant has expressed remorse for his conduct. ECF 903-

26. He states, in part, id. at 1: “I have come to understand the wrongs I’ve donw [sic] and wish

there was some way I could take back my actions. I sincerely apologize . . . I have prayed to my

God Jehovah and asked for forgiveness, now I ask the courts to accept my deepest apologies for

the crimes I committed.”

                                          IV.     Conclusion

       The Court has carefully considered all of the arguments of both sides. Defendant’s role in

the DTO was not minor. See ECF 910, ¶¶ 39, 75. The DTO was a violent one, and the defendant

was implicated in the violence. See ECF 905 at 12-13. That said, a reduction in the sentence is

amply warranted here, as the discussion above indicates.

       One of the purposes of sentencing is rehabilitation. Cheese has been a model prisoner who

has made every effort to turn his life around, and the Court applauds his efforts. Only time will

truly tell if the goal of rehabilitation has been achieved here. But, the defendant’s post-sentencing

conduct in the BOP certainly bodes well for a positive outcome.



                                                 18
         Case 1:98-cr-00259-ELH Document 911 Filed 07/02/20 Page 19 of 19



         Therefore, I shall reduce the defendant’s sentence for Counts Three, Seven, and Eight to

concurrent terms of 28 years (336 months), with credit for time served since April 9, 1998. In

addition, I shall place the defendant on a period of supervised release for ten years for Count Three,

with concurrent terms of supervised release of five years for Counts Seven and Eight. I shall adopt

the mandatory and standard conditions of supervision, as set forth by the probation office and this

Court.

         A revised Judgment and Commitment Order shall issue.



Date: July 2, 2020                                                   /s/
                                                      Ellen L. Hollander
                                                      United States District Judge




                                                 19
